Citation Nr: 0719239	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  99-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of lumbar spine injury with compression deformity 
at L2 and degenerative disc disease at L5-S1.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 20 
percent initial rating effective from May 29, 1998, for 
residuals of a low back injury, with compression deformity at 
L2 and degenerative disc disease.  The veteran subsequently 
initiated and perfected an appeal of this initial rating 
determination.  

This issue was initially presented to the Board in October 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's residuals of lumbar spine injury include a 
demonstrable deformity of a vertebral body, specifically, 
compression deformity at L2. 

2.  The veteran's service-connected low back disability is 
manifested by chronic low back pain, tenderness, no more than 
moderate limitation of motion, and no measurable neurological 
deficit.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for residuals 
of lumbar spine injury with compression deformity at L2 and 
degenerative disc disease at L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5285, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43 (as in effect from September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided on several occasions, most recently 
in September 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
July 2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected low back 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The July 2006 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran seeks a disability rating in excess of 20 percent 
for his residuals of a low back injury, to include a 
compression deformity at L2 and degenerative disc disease of 
the lumbosacral spine.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 
54345- 54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Effective September 26, 2003, VA 
further revised the criteria for the evaluation of diseases 
and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  When a law or regulation changes while an appeal 
is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within an April 2004 Supplemental Statement of the Case, the 
veteran was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered in light of 
the revised criteria thereafter.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

At the time service connection for a low back disability was 
granted the veteran within a February 2004 rating decision, a 
20 percent initial rating was assigned under Diagnostic Code 
5243 (formerly 5293), for intervertebral disc syndrome.  
Prior to the regulatory revisions, Diagnostic Code 5293 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Using the revised criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent evaluation.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation is warranted.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2006).  

The second revision to the diagnostic criteria for spinal 
disabilities was effective September 26, 2003.  At that time, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
These subsequent changes are noted below.  

Prior to the regulatory changes in September 2003, Diagnostic 
Code 5295, for lumbosacral strain, provided as follows:

Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position	20
Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Additionally, prior to the regulatory changes, limitation of 
motion of the lumbosacral spine was rated under Diagnostic 
Code 5292.  Under this Code, a 20 percent rating was assigned 
for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under both 
Diagnostic Codes 5292 and 5295.  

Finally, the Board notes that the veteran's service-connected 
disability includes a compression deformity at L2 which the 
June 2003 VA examiner attributed to the veteran's parachute 
jumps in service and the Board notes the January 2005 VA 
examination evidence of "kyphotic deformity at the 
thoracolumbar region consistent with the old compression 
fracture in the past...".  The Board has considered the 
provisions of Diagnostic Code 5285, also in effect prior to 
the regulatory changes.  In this regard, residuals of 
fracture of a vertebra warranted a 100 percent evaluation if 
there is spinal cord involvement, the individual is 
bedridden, or if the individual requires long leg braces.  
These are not shown in this case.  With lesser cord 
involvement, the residuals should be rated on the basis of 
limited motion and/or nerve paralysis.

Residuals of fracture of a vertebra warranted a 60 percent 
evaluation if there is no spinal cord involvement, but where 
abnormal mobility requires a neck brace (jury mast).  In 
other cases, the residuals were to be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

Subsequent to the regulatory changes, lumbosacral strain, 
degenerative disc disease, and other disabilities of the 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

The Board will first consider whether an increased rating is 
warranted under the rating criteria in effect prior to 
September 23, 2002 since the effective date of service 
connection is May 29, 1998.  The medical evidence for this 
period is relatively sparse.  While the veteran received both 
private and VA general medical care prior to September 2002, 
the findings were of nonspecific low back pain, with some 
paraspinal tenderness.  On private examination by K.S.A., 
M.D., in April 2002, the veteran was noted to have moderate 
kyphosis, with moderate paraspinal tenderness in the lower 
lumbar spine; however, no range of motion findings were 
given.  The private and VA clinical records generally do not 
reflect more detailed findings.  

A VA orthopedic examination regarding his low back was not 
afforded the veteran until June 2003.  At that time he 
reported a history of compression deformity of the 
lumbosacral spine since service, resulting in difficulty 
walking, bending, lifting objects, and performing other 
activities.  Physical examination of the lumbosacral spine 
revealed pain and muscle spasm with movement.  Tenderness was 
also noted.  Straight leg raising was positive bilaterally.  
Radiculopathy was not present.  Gait and posture were within 
normal limits.  Range of motion testing indicated forward 
flexion to 85 degrees, extension to 35 degrees, lateral 
flexion of 35 degrees to the right and 40 degrees to the 
left, and lateral rotation of 35 degrees bilaterally.  
Ankylosis was not present.  The examiner further stated the 
veteran's range of motion would be additionally limited by 
pain, but not by fatigue, weakness, lack of endurance, or 
incoordination.  Neurological examination of the lower 
extremities was within normal limits, with no deficits noted 
in motor function, sensation, or reflexes.  A June 2003 X-ray 
of the lumbosacral spine confirmed osteophytosis throughout 
the spine.  Very mild compression or degenerative changes 
related to sclerosis was seen at L2.  Subluxation was absent.  
Mild disc space narrowing was also present.  Mild 
degenerative joint disease of the lumbosacral spine was 
diagnosed.  

Since the Board may consider the pre-September 2002 and pre-
September 2003 regulatory criteria throughout the appeal 
period if more advantageous to the veteran than the revised 
criteria, the June 2003 examination results will be 
considered under the old criteria.  Based on these findings, 
the Board finds that a 30 percent rating would be in order.  
The range of motion findings obtained in June 2003 do not 
suggest severe limitation of motion; hence, a higher rating 
under Diagnostic Code 5292 is not demonstrated.  In fact, the 
demonstrated findings more nearly approximate slight 
limitation of motion.  While the examiner did suggest pain, 
but not fatigue, weakness, lack of endurance, or 
incoordination, would result in additional impairment, he did 
not quantify such impairment in terms of additional 
limitation of motion; however, since the examiner did 
indicate that pain would result in additional functional 
limitation, the Board finds that such a factor would likely 
result in moderate limitation of motion.  Thus, a 20 percent 
evaluation would be in order under the provisions of 
Diagnostic Code 5292.  See DeLuca, supra.  However, since 
there is evidence of demonstrable deformity of a vertebral 
body at L2 due to compression fracture, the Board finds that 
a 10 percent rating must be added when the spine is rated on 
limited motion or muscle spasm.  Accordingly, a 30 percent 
combined rating would be in order.  See also 38 C.F.R. § 4.25 
(2006).

An initial higher rating would not be in order, however, 
under either Diagnostic Codes 5293 or 5295.  While the 
veteran did have positive straight leg raising on 
examination, he has otherwise been without neurological 
symptomatology.  No deficits in motor function, sensation, or 
reflexes were noted in June 2003, and he was without 
radiculopathy.  Hence, a finding of severe intervertebral 
disc syndrome is not warranted.  Similarly, the veteran did 
not exhibit severe lumbosacral strain during the period in 
question.  He was without listing of the spine, marked 
impairment of forward flexion, loss of lateral motion, or 
related findings.  As noted above, he had forward flexion to 
85 degrees on objective examination, and both lateral 
rotation and lateral flexion to at least 35 degrees 
bilaterally.  Overall, the preponderance of the evidence is 
against a 40 percent initial rating under either Diagnostic 
Codes 5293 or 5295 prior to September 23, 2002.  Based on the 
foregoing, then, the veteran should be assigned a 30 percent 
rating under the provision of Diagnostic Codes 5285 and 5292 
during the period in question.  

As noted above, Diagnostic Code 5293 was revised effective 
September 23, 2002.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined under Diagnostic Code 5293, having a total duration 
of at least 6 weeks during a previous 12-month period.  
Indeed, there is no evidence of any bed rest prescribed by a 
physician.  While the veteran has a long-standing history of 
low back pain, he has not stated such pain requires him to 
rest in bed for any significant periods of time, nor has such 
confinement to bed been prescribed by a physician.  
Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased rating due to 
incapacitating episodes.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

The Board will first consider the chronic orthopedic 
manifestations of the veteran's residuals of a lumbosacral 
spine injury.  As noted above, Diagnostic Code 5292 governs 
limitation of motion of the lumbar spine.  Nevertheless, the 
June 2003 range of motion findings, the only range of motion 
findings of record for the time period in question, do not 
reflect any more than moderate limitation of motion.  
Comparing the veteran's range of motion findings to normal 
range of motion findings, as provided by the examiner, the 
veteran is within 10 degrees or better of normal on all 
planes of motion for the low back.  Most measures of range of 
motion were within 5 degrees of normal, or were within normal 
limits.  Therefore, a finding of severe limitation of motion, 
for which a 40 percent initial rating may be awarded, is not 
warranted.  

The Board must next consider the appropriate rating for the 
veteran's neurological manifestations of his residuals a low 
back injury.  In the present case, the objective neurological 
findings relate to the lower extremities.  Thus, Diagnostic 
Codes 8520-8530 are potentially applicable.  

As previously noted, the June 2003 VA examination findings 
revealed positive straight leg raising tests bilaterally; 
however, there was no radiculopathy or other neurological 
deficit.  His strength, sensation, and reflexes in the lower 
extremities have been grossly normal according to the 
evidence of record.  While the veteran has consistently 
reported pain, weakness, and instability of the right hip, 
the Board notes the veteran has a distinct right hip 
disability which is not service-connected.  Hence, any 
impairment resulting from this nonservice-connected 
disability may not be considered as part of the veteran's 
pending appeal.  See 38 C.F.R. § 4.14 (2006).  

The Board finds that the medical evidence detailed above does 
not suggest mild neurological deficit related to the 
veteran's service-connected low back disability.  As noted, 
there is no radiculopathy and June 2003 neurological 
examination was reported to be negative as to motor, 
sensation, and reflexes.  Thus, the Board finds that a 
separate rating for neurological manifestations of the 
veteran's low back disability is not order for the period 
from September 2002 to September 2003.  As such, the 30 
percent contemplating the orthopedic manifestations of the 
veteran's low back disorder - limitation of motion and 
compression deformity - is in order.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  These 
criteria have already been noted above.  

Pursuant to the Board's October 2004 remand, the veteran was 
afforded a VA orthopedic examination in January 2005.  He 
reported a history of low back pain since military service, 
worsening over time.  He took pain medication for his 
symptoms, but denied any history of surgery.  He stated his 
pain radiated down his right leg to his toes.  On physical 
examination he was tender across the thoracolumbar spine.  
Range of motion testing indicated forward flexion to 70 
degrees, extension to 20 degrees, lateral rotation to 30 
degrees bilaterally, and lateral flexion to 30 degrees 
bilaterally.  Pain was reported with most motion.  All 
muscles of the lower extremities were 5/5, and knee jerk 
reflexes were 2+ and symmetrical.  Sensation was intact and 
symmetrical in the lower extremities also.  Lumbar spine x-
rays revealed a kyphotic deformity consistent with an old 
compression fracture.  No spondylosis was noted, but 
significant degenerative disc disease was observed.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  

For the period from September 26, 2003, the Board must 
consider whether a rating in excess of 30 percent is 
warranted.  See also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  However, as 
during the previous periods, the Board does not find that the 
more recent evidence including the January 2005 VA 
examination warrants a higher evaluation under the provisions 
of either Diagnostic Codes 5285, 5292, 5293 or 5295 for 
similar reasons to those stated above.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 30 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the veteran enters the rating period with a 30 
percent rating for the residuals of his low back disability.  
In order to qualify for the next-higher 40 percent evaluation 
under the general rating formula for diseases and injuries of 
the thoracolumbar spine, the evidence must show forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Here, the veteran has had forward flexion to at least 70 
degrees at all times of record, and no examiner has suggested 
he has the functional equivalent of favorable ankylosis of 
the entire thoracolumbar spine.  As such, a 40 percent rating 
under the revised criteria is not in order.  Finally, 
inasmuch as the veteran's current evaluations reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for his low back disability, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  However, again, on VA examination in 
January 2005, motor strength was reported to be 5/5; ankle 
jerks were hyporeflexic and symmetric; knee jerks were 2+ and 
symmetric; Babinski revealed downgoing toes; sensation to 
light touch and pinprick was intact circumferentially around 
both feet, legs, and thighs and described as symmetrically 
the same.  Further, the examiner stated that there were no 
associated objective neurological abnormalities such as bowel 
or bladder impairment or nerve dysfunction.  Thus, a separate 
rating for neurological manifestations of the veteran's 
service-connected low back disability is not in order.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  While the veteran is retired secondary to 
various medical disabilities, his retirement was in part 
based on other nonservice-connected disabilities, including 
hypertension, diabetes, and a right hip disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, for all applicable periods relevant to this 
appeal, the Board finds that the veteran should be accorded a 
20 percent evaluation for his service-connected back 
disability under the provisions of Diagnostic Code 5295 and a 
10 percent rating for demonstrable deformity of a vertebral 
body under the provisions of Diagnostic Code 5285.  As such, 
and since the Board may apply the old criteria throughout the 
appeal period if more advantageous to the veteran, a combined 
30 percent evaluation is in order in this case.  As a 
preponderance of the evidence is against the award of 
increased ratings in excess of those granted above, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a 30 percent rating for residuals of lumbar 
spine injury with compression deformity at L2 and 
degenerative disc disease, is granted subject to the 
applicable law governing the award of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


